JUDGE HAZELRIGG
delivered the opinion op ti-ie court.
The indictment charges the appellees with the crime-of grand larceny, committed in manner and form as follows, to wit: “The said J. D. Williamson and J. S. Lawrence, in the said county of Marion, on the second day of February, A. D., 1894, and before the finding of the indictment herein, did, unlawfully and feloniously, confederate and conspire, and did feloniously take and steal and carry away from the possession of' Taylor Abell and Josie M. Abell one hundred and fifty pounds of feathers, not their own, or the property of either of them, but the property of the said Taylor Abell and Josie M. Abell, and of the value of sixty dollars, and all done with the felonious intent to convert them to their own use, contrary,” &c. The appellees pleaded not guilty, and upon the trial of the case,, at the conclusion of the testimony for the Commonwealth, the court gave a peremptory instruction to the jury to find for the defendants, and the Commonwealth has appealed.
*3The proof shows that the appellees came to the house of the Abells, and, representing themselves as feather renovators, procured a number of beds then Sired with goose feathers, which they agreed to renovate, make into mattresses, and return to the Abells. The same feathers were to be returned. The feathers taken weighed one hundred and forty-two pounds, and were worth thirty cents per pound. The appellees shortly returned the mattresses, and after leaving the house the Abells found, upon examination, that the mattresses had been filled with chicken and turkey feathers, worth comparatively nothing. It is insisted for the State that the peremptory instruction should not have been given, and such is our opinion.
In Elliott v. Commonwealth, 12 Bush, 176, the law on the subject is thus stated: “If the owner of goods parts with the possession for a particular purpose, and the person who receives the possession avowedly for that purpose has a fraudulent intention to make use of the possession as the means of converting the goods to his own use, and does so convert them, it is larceny.
“But if the owner intends to part with the property, and delivers the possession absolutely, and the purchaser receives the goods for the purpose of doing with them what he pleases, it is not larceny, although fraudulent means may have been used to induce him to part with them.” ■
It follows that if when the appellees procured the goose feathers, they did so with the intention of feloniously converting them to their own use, they are guilty as charged, and their intention was a question of fact to be ascertained by the jnry. These *4principles seem to be well established. (2 Russell on Crimes, 21, 24; Wharton’s American Criminal Law, 631-6.)
We do not think that the testimony offered by the State showing transactions between appellees and others similar in character to the one under consideration was competent, but the proof of the agents of the express company that the appellees, about the time of the transaction in question, were shipping large lots of goose feathers to Louisville and receiving chicken feathers in return, seems clearly competent. The ownership and possession of the articles thus shipped formed the very subject-matter of dispute and investigation.
For the reasons indicated, the court should not have withdrawn from the jury the consideration of the case, but have submitted the proof with instructions in accord with the law as indicated herein.